[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] Decision Re Deficiency Judgment
Following the foreclosure of the defendant's commercial property in Sterling, Connecticut, the plaintiff has moved for a deficiency judgment. The defendant has objected, claiming the value of the foreclosed property exceeds the value of the debt.
At the time of foreclosure, August 26, 2002, the court found the value based upon the comprehensive report of the plaintiff's appraiser to be $270,000. The defendant has now introduced an appraiser, Valerie Sandberg and her written report claiming the value of the property to be $313,000. By affidavit of debt, the plaintiff claims the debt, including interest and attorneys fees to be $313,927. 46.
The court finds that this property was purchased by the defendant from the plaintiff on October 25, 2000, for the sum of $330,000. The property is located in the Town of Sterling which is primarily an agricultural and rural community. The principal industries are dairy and poultry farming. The property is a multi-building older industrial mill complex on 27.3 acres located in the center of the village known as Oneco. There is little demand for older industrial type property in the town due to its relatively remote location next to the Rhode Island border. The main roads that service Oneco are secondary state highways some distance from the I-395 corridor. The property has been degraded since the property was sold to the defendant. It has not been well maintained, the hydro-electric capacity of the plant has been eliminated and is no longer functioning. Gravel has been sold off and removed from the property. The general state of repair has seriously declined during the occupancy of the defendant.
Based upon the foregoing factors, the court affirms the earlier appraisal value of $270,000. A deficiency is found in the amount of $43,927.46.
Judgment may enter accordingly,
Foley, J. CT Page 4247
[EDITORS' NOTE:  This page is blank.] CT Page 4248